
	
		III
		110th CONGRESS
		2d Session
		S. RES. 551
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Baucus (for himself,
			 Mr. Barrasso, Mr. Allard, Mr.
			 Burr, Mr. Carper,
			 Ms. Collins, Mr. Dorgan, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Vitter, Ms. Snowe,
			 Mr. Coburn, Mr.
			 Thune, Mr. Bunning, and
			 Mr. Graham) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 24
			 (legislative day, September 17), 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Celebrating 75 years of successful
		  State-based alcohol regulation.
	
	
		Whereas, throughout the history of the United States,
			 alcohol has been consumed by the people of the United States and has been
			 regulated by government;
		Whereas, before the passage of the 18th amendment to the
			 Constitution of the United States (commonly known as National
			 Prohibition), abuses and insufficient regulation resulted in
			 irresponsible overconsumption of alcohol;
		Whereas the passage of the 18th amendment, which
			 prohibited the manufacture, sale, or transportation of intoxicating
			 liquors in the United States, resulted in a dramatic increase in
			 illegal activity, including unsafe black market alcohol production, a growth in
			 organized crime, and increasing noncompliance with alcohol laws;
		Whereas the platforms of the 2 major political parties in
			 the 1932 presidential campaign advocated ending National Prohibition by
			 repealing the 18th amendment;
		Whereas, on February 20, 1933, the second session of the
			 72nd Congress submitted to conventions of the States the question of repealing
			 the 18th amendment and adding new language to the Constitution requiring the
			 transportation or importation of alcoholic beverages for delivery or use in any
			 State to be carried out in compliance with the laws of that State;
		Whereas, on December 5, 1933, Utah became the 36th State
			 to approve what became the 21st amendment to the Constitution of the United
			 States, making the ratification of the 21st amendment the fastest ratification
			 of a constitutional amendment in the history of the United States and the only
			 ratification of a constitutional amendment ever decided by State conventions
			 pursuant to Article V of the Constitution;
		Whereas alcohol is the only product in commerce in the
			 United States that has been the subject of 2 constitutional amendments;
		Whereas Congress’s reenactment in 1935 of the Act entitled
			 An Act divesting intoxicating liquors of their interstate character in
			 certain cases, approved March 1, 1913 (commonly known as the
			 Webb-Kenyon Act) (27 U.S.C. 122), and the enactment of the Federal Alcohol
			 Administration Act (27 U.S.C. 201 et seq.), section 2004 of Aimee's Law (27
			 U.S.C. 122a) (relating to 21st amendment enforcement), the Sober Truth on
			 Preventing Underage Drinking Act (Public Law 109–422; 120 Stat. 2890), and
			 annual appropriations to support State enforcement of underage drinking laws
			 demonstrate a longstanding and continuing intent on the part of Congress that
			 States should exercise their primary authority to achieve temperance, the
			 creation and maintenance of orderly and stable markets with respect to
			 alcoholic beverages, and the facilitation of the efficient collection of
			 taxes;
		Whereas the legislatures and alcoholic beverage control
			 agencies of the 50 States have worked diligently to implement the powers
			 granted by the 21st amendment for 75 years and to ensure the creation and
			 maintenance of State-based regulatory systems for alcohol distribution made up
			 of producers, importers, wholesale distributors, and retailers;
		Whereas the development of a transparent and accountable
			 system for the distribution and sale of alcoholic beverages, an orderly market,
			 temperance in consumption and sales practices, the efficient collection of
			 taxes, and other essential policies have been successfully guided by the
			 collective experience and cooperation of government agencies and licensed
			 industry members throughout the geographically and culturally diverse
			 Nation;
		Whereas regulated commerce in alcoholic beverages annually
			 contributes billions of dollars in Federal and State tax revenues and
			 additional billions to the United States economy and supports the employment of
			 millions of people in the United States in more than 2,500 breweries,
			 distilleries, wineries, and import companies, more than 2,700 wholesale
			 distributor facilities, more than 530,000 retail outlets, and numerous
			 agricultural, packaging, and transportation businesses;
		Whereas the United States system of State-based alcohol
			 regulation has resulted in a marketplace with unprecedented choice, variety,
			 and selection for consumers;
		Whereas members of the licensed alcoholic beverage
			 industry have been constant partners with Federal and State governments in
			 balancing the conduct of competitive businesses with the need to control
			 alcohol in order to provide consumers in the United States with a safe and
			 regulated supply of alcoholic beverages; and
		Whereas members of the licensed alcoholic beverage
			 industry have created and supported a wide range of national, State, and
			 community programs to address problems associated with alcohol abuse, including
			 drunk driving and underage drinking: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates 75
			 years of effective State-based alcohol regulation since the passage of the 21st
			 amendment to the Constitution of the United States;
			(2)commends State
			 lawmakers, regulators, law enforcement officers, the public health community,
			 and industry members for successful collaboration in achieving a workable,
			 legal, and successful system for the distribution and sale of alcoholic
			 beverages; and
			(3)reaffirms the
			 continued support of the Senate for policies that allow States to effectively
			 regulate alcohol.
			
